                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SIMON GEBREGZIABHER,                                )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           )        No. 4:19-cv-00470-SPM
                                                    )
FRANCIS G. SLAY, et al.,                            )
                                                    )
               Defendants.                          )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of defendants Christopher Tanner, Paul

Piatchek, Matthew Burle, Marcus Bush, and Mickey Christ for an extension of time in which to

file their responsive pleadings. (Docket No. 12). In the motion, defendants’ counsel states that due

to intervening deadlines and illness, counsel requires additional time to file responsive pleadings

on behalf of the five defendants. Specifically, counsel requests an additional seven days in which

to file responsive pleadings. Good cause being shown, the motion will be granted.

       Accordingly,

       IT IS HEREBY ORDERED that defendants’ motion for an extension of time to file

responsive pleadings (Docket No. 12) is GRANTED.

       IT IS FURTHER ORDERED that defendants shall have seven (7) days from the date of

this order in which to file responsive pleadings.



                                                    SHIRLEY PADMORE MENSAH
                                                    UNITED STATES MAGISTRATE JUDGE

Dated this 20th day of November, 2019.
